              Case 3:21-cv-00181-MEM Document 1 Filed 02/02/21 Page 1 of 7




                       FOR THE UNITED STATES DISTRICT FOR THE
                         MIDDLE DISTRICT OF PENNSYLVANIA

MOUNTAIN PRODUCTIONS, INC.,                          :
                                                     : CIVIL ACTION
                               Plaintiffs,           :
                                                     :
        v.                                           :
                                                     :
USI INSURANCE SERVICES, LLC;                         : NO.:
ERIN SHULL, Individually and as Agent of             :
USI Insurance Services, LLC; and                     :
ESTATE OF STEPHEN CICAK                              :
                           Defendants.               :
                                                     :
                                                     :


                                    NOTICE OF REMOVAL

        Under the authority provided by 28 U.S.C. §§ 1332, 1441, and 1446, Defendants, USI

Insurance Services, LLC and Erin Shull, Individually and as Agent of USI Insurance Services,

LLC (collectively and singularly “USI), hereby remove to the United States District Court for the

Middle District of Pennsylvania, the case captioned, Mountain Productions, Inc. v. USI Insurance

Services, LLC, et al., Civil Action No. 202012482, Pennsylvania Court of Common Pleas, Luzerne

County.

        In support of removal, USI shows the following:

                                        INTRODUCTION

        1.       On or about December 29, 2020, Plaintiff, Mountain Productions, Inc., sued USI

Insurance Services, LLC; Erin Shull, Individually and as Agent of USI Insurance Services, LLC;

and the Estate of Stephen Cicak in the Pennsylvania Court of Common Pleas, Luzerne County,

Civil Action No. 202012482. See Complaint (Ex. A).

        2.       Mountain Productions has served no other documents on USI.




26483472v.1
              Case 3:21-cv-00181-MEM Document 1 Filed 02/02/21 Page 2 of 7

§


        3.       On or about January 5, 2021, Mountain Productions served USI Insurance Services,

LLC with the Complaint, which is the initial pleading and attempts to set forth the basis of the

claims against the Defendants. See USI Insurance Services Proof of Service (Ex. B).

        4.       On or about January 11, 2021, Mountain Productions served Shull with the

Complaint, which is the initial pleading and attempts to set forth the basis of the claims against the

Defendants. See Shull Proof of Service (Ex. C).

        5.       This matter arises from a claim made by Signal Perfection, Ltd. against Mountain

Productions arising out of their Agreement that Mountain Productions would furnish materials,

equipment, and labor to rig speakers at M&T Bank Stadium in Baltimore, Maryland. See

Complaint (Ex. A) at ¶ 6.

        6.       As part of their Agreement, Mountain Productions had to maintain certain

coverages including general liability, errors and omissions, workers compensation, vehicle, and

umbrella/excess insurances. See id. at ¶ 7.

        7.       Signal Perfection notified Mountain Production that it believed Mountain

Productions to be in breach of their Agreement because the brackets provided and installed by

Mountain Productions were not of proper material and quality to withstand the outdoor elements.

Id. at ¶ 13.

        8.       The cost to correct Mountain Productions’ work exceeds $400,000. Id. at ¶ 19.

        9.       After receiving the claim, Mountain Production allegedly contacted Defendants

who “reviewed, interpreted and negotiated insurance policies, carriers, claims and terms” on its

behalf. Id. at ¶¶ 9, 15.




                                                 -2-
26483472v.1
              Case 3:21-cv-00181-MEM Document 1 Filed 02/02/21 Page 3 of 7

§


        10.      Defendants purportedly advised Mountain Productions that they did not believe that

Signal Perfection’s complaints amounted to a claim and therefore failed to timely report the claim

to Kinsale Insurance Company. Id. at ¶¶ 8, 15.

        11.      After the claim was reported to Kinsale, Kinsale disclaimed coverage stating that

Mountain Productions should have notified it of a potential claim earlier. Id. at ¶ 23.

        12.      Mountain Productions filed a two-count complaint alleging breach of fiduciary duty

and professional negligence by Defendants led to the denial of coverage. Id. at ¶¶ 34-49.

        13.      Mountain Productions seeks “judgment against the Defendants . . . jointly and

severally in an amount in excess of $50,000 together with interests and costs.” Id. at Wherefore

Clauses to Counts I and II.

                                      BASIS OF REMOVAL

        14.      This case is properly removable to federal court because it involves a controversy

among citizens of different states and the amount in controversy exceeds $75,000, exclusive of

interest and costs. See 28 U.S.C. §§ 1332, 1441, and 1446.

A.      Citizenship

        15.      Plaintiff, Mountain Productions, is a corporation organized and existing under the

laws of the Commonwealth of Pennsylvania with its office located in Wilkes-Barre, Pennsylvania.

See Complaint (Ex. A) at ¶ 1.

        16.      For diversity purposes, Mountain Productions is a citizen of Pennsylvania.

        17.      A limited liability company’s citizenship “is determined by the citizenship of its

members.” E.g., Lincoln Ben Life Ins. Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015).

        18.      Defendant USI Insurance Services, LLC is a single member LLC whose single

member is USI, Inc. See Murray Decl. (Ex. D) at ¶ 3.



                                                 -3-
26483472v.1
              Case 3:21-cv-00181-MEM Document 1 Filed 02/02/21 Page 4 of 7

§


        19.      USI, Inc. is incorporated in Delaware and its principal place of business in Valhalla,

New York. See id.

        20.      USI Insurance Services, LLC is therefore a citizen of Delaware and New York, not

Pennsylvania, for diversity purposes. See 28 U.S.C. § 1332(c).

        21.      Defendant Erin Shull is a licensed insurance broker employed by USI Insurance

Services, LLC with an office in Cincinnati, Ohio. See Complaint (Ex. A) at ¶ 3; Shull Decl. (Ex.

E) at ¶ 3.

        22.      Defendant Erin Shull lives in Loveland, Ohio. Shull Decl. (Ex. E) at ¶ 2. ¶

        23.      Shull is therefore a citizen of Ohio, not Pennsylvania, for diversity purposes.

        24.      Under 28 U.S.C.A. § 1332(c)(2), for the purposes of establishing diversity of

citizenship, “the legal representative of the estate of a decedent shall be deemed to be a citizen

only of the same State as the decedent. . . .” E.g., Corrado v. Timber Ridge Health Care Ctr., No.

3:17-cv-123, 2017 U.S. Dist. LEXIS 80124, at *5, 14 (M.D. Pa. May 25, 2017).

        25.      Upon his death, Stephen Cicak was a resident of Florida and licensed insurance

broker in Florida. See Complaint (Ex. A) at ¶ 4; Obituary (Ex. F).

        26.      The Estate is therefore a citizen of Florida, not Pennsylvania, for diversity purposes.

B.      Amount in Controversy

        27.       Mountain Productions is seeking coverage for the claim made by Signal Perfection.

        28.      Mountain Productions does not specify the exact amount of damages it is seeking,

but asserts it is seeking over $50,000 for each defendant for each claim together with interests and

cost. See Complaint (Ex. A) at Wherefore Clauses to Counts I and II.

        29.      When state practice does not permit demand for a specific sum, the notice of

removal may assert the amount in controversy. See 28 U.S.C. § 1446(c)(2); Pa.R.Civ.P. 1021(b).

Though the Complaint does not set an exact figure in controversy, that figure exceeds $400,000,

                                                   -4-
26483472v.1
              Case 3:21-cv-00181-MEM Document 1 Filed 02/02/21 Page 5 of 7

§


the amount it allegedly costs to repair Mountain Productions’ faulty work. See Complaint (Ex. A)

at ¶ 19.

           30.   Therefore, the amount in controversy exceeds the jurisdictional threshold of

$75,000.

C.         Unanimity of Defendants

           31.   Under 28 U.S.C. § 1446(b)(2)(A), a civil action may be removed when “all

defendants who have been properly joined and served” have joined in or consented to the removal.

The consent must be in writing, and the removing party must include it with the Notice of Removal

or file it separately with the Court. Baldy v. First Niagara Pavilion, C.C.R.L., L.L.C., 149 F. Supp.

3d 551, 557 (W.D. Pa. 2015).

           32.   Prior to seeking removal, counsel for USI confirmed with Mountain Productions’

counsel that Plaintiff has not served co-defendant, Estate of Stephan Cicak, with the Complaint.

           33.   USI’s counsel has also researched whether anyone opened an estate in Florida

where Mr. Cicak died.

           34.   There is no record of the estate being opened; therefore, the personal representative

is either unknown or does not yet exist.

           35.   Since Mountain Productions did not serve the Estate (and since the Estate does not

appear to exist), removal is appropriate without the Estate’s consent.

D.         Miscellaneous

           36.   Under 28 U.S.C. § 1441(a), venue is appropriate in this Court since the jurisdiction

of this Court includes Luzerne County, where the state action is pending.

           37.   The 30-day period within which USI was required to file this Notice of Removal

has not yet lapsed as the earliest service was effectuated on January 5, 2021. See USI Insurance



                                                  -5-
26483472v.1
              Case 3:21-cv-00181-MEM Document 1 Filed 02/02/21 Page 6 of 7

§


Services Proof of Service (Ex. B). Therefore, the removal period lapses no earlier than February

4, 2021.

        38.      Consistent with the requirements of 28 U.S.C. § 1446(d), USI will promptly file a

copy of this Notice of Removal with the Prothonotary of the Court of Common Pleas of Luzerne

County, where the action is currently pending. See Notice to Prothonotary (Ex. G).

                                         CONCLUSION

        39.      Having met the requirements for diversity jurisdiction, USI removes the case

Mountain Productions, Inc. v. USI Insurance Services, LLC, et al., Civil Action No. 202012482,

Pennsylvania Court of Common Pleas, Luzerne County to the United States District Court for the

Middle District of Pennsylvania on this 29th day of January 2021.

                                                         WHITE AND WILLIAMS LLP



                                                   BY:    s/Christopher Leise
                                                         Christopher P. Leise, Esquire
                                                         Marc L. Penchansky, Esquire
                                                         Id. Nos: 28768/88934
                                                         1650 Market Street, Suite 1800
                                                         Philadelphia, PA 19103
                                                         Tel. No.: (215) 864-3646/6279
                                                         Attorneys for Defendants,
                                                         leisec@whiteandwilliams.com
                                                         penchanskym@whiteandwilliams.com
                                                         Attorneys for Defendants,
                                                         USI Insurance Services, LLC; and
 Date: February 1, 2021                                  Erin Shull, Individually and as Agent of
                                                         USI Insurance Services, LLC




                                                -6-
26483472v.1
              Case 3:21-cv-00181-MEM Document 1 Filed 02/02/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I, Christopher Leise, Esquire, attorney for Defendants, USI Insurance Services, LLC; and

Erin Shull, Individually and as Agent of USI Insurance Services, LLC hereby certify that on the

date set forth below, I caused a true and correct copy of the foregoing Notice of Removal to be

served upon Plaintiff’s counsel below via the regular first class mail and email.

        Jerrett J. Ferentino, Esq.
        Pugliese, Finnegan, Shaffer & Ferentino LLC
        575 Pierce, Suite 500
        Kingston, PA 18704
        (570) 283-1800
        ferentino@fslawyer.com

        By Certified Mail to:

        Estate of Stephen Cicak
        20350 Talon Trace
        Estero, Fl 33928



                                                         WHITE AND WILLIAMS LLP




                                                  BY:    _s/Christopher Leise_____________
                                                         Christopher P. Leise, Esquire
 Dated: February 1, 2021                                 Marc L. Penchansky, Esquire
                                                         Attorneys for Defendants,
                                                         USI Insurance Services, LLC; and
                                                         Erin Shull, Individually and as Agent of
                                                         USI Insurance Services, LLC




26483472v.1
